Per Curiam,
We have examined with care the testimony in this case to ascertain -whether the appellant’s claim is supported by it, and entitles him to the issue called for in his petition. It plainly appears in the evidence that the testamentary capacity of the decedent was unimpaired when she executed the will in question. That she was a person of more than ordinary firmness and will power, and that she possessed these qualities while she lived, is also apparent in the testimony. It was not a characteristic of her nature to allow her children to dominate or influence her against her best judgment.
On due consideration of the testimony, and of the clear and satisfactory opinion of the learned judge of the orphans’ court, we affirm the decision of the register and dismiss the appeal at the costs of the appellant.